Citation Nr: 1610135	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the elimination/reduction of the separate 10 percent evaluation for degenerative arthritis of the right knee was proper.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1972 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran presented testimony before a decision review officer at the RO in July 2014.  A transcript of the hearing is of record.

In August 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO granted service connection and a separate 10 percent rating for degenerative arthritis of the right knee.

2.  In a February 2014 rating decision, the RO proposed to discontinue the separate 10 percent evaluation for degenerative arthritis of the right knee based on painful limitation of motion with arthritis because these symptoms were already being compensated in the separate 20 percent evaluation for chondromalacia patella, right knee.

3.  The RO implemented the reduction in a rating decision in April 2014; notice of the final rating decision was mailed in April 2014, with the reduction effective June 30, 2014.

4.  The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105 renders the reduction void ab initio.

5.  The Veteran's left knee disability is manifested by degenerative arthritis with limitation of flexion, which is not limited to 30 degrees; and limitation of extension, which is not limited to 10 degrees, even with consideration of pain, and genu recurvatum; there is no evidence of semilunar cartilage impairment, recurrent subluxation or instability, tibia or fibula impairment or ankylosis.


CONCLUSIONS OF LAW

1.  The reduction of a separate 10 percent evaluation for degenerative arthritis of the right knee, effective June 30, 2014 is void ab initio.  38 U.S.C.A. §§ 1110, 5112 (a) (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2015).

2.  The criteria for a rating in excess of 10 percent for the left knee disability have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5858, 5259, 5260, 5261, 5262, 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in March 2008, July 2008, December 2009, February 2010 and February 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for restoration of service connection for a separate rating for degenerative arthritis, right knee.

VA obtained all of the identified service treatment records, VA treatment records and private treatment records.  In addition, the Veteran was afforded adequate VA examinations for his left knee disability in July 2008, May 2010, September 2013 and April 2015.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an increased rating.

Elimination/Reduction of Separate 10 Percent Evaluation for Degenerative Arthritis of the Right Knee

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The provisions of 38 C.F.R. § 3.105(d) allow for severance of service connection when warranted by the evidence, but only after following certain procedural guidelines.  At the outset, the Board must determine whether the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  With severance of service connection for a disability, as it must with a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(d).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in rating reductions); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  If the notice procedures are not followed, the severance of service connection is generally void ab initio.  

Specifically, the RO must issue a rating action proposing severance of the service connection and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e). 

The effective date of the severance will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).

In an October 1995 rating decision, the Veteran was granted service connection for traumatic chondromalacia patella to the right knee.  A 10 percent evaluation was assigned under Diagnostic Code 5259, effective March 13, 1992.

In June 1999, the Veteran filed a claim for an increased rating for his service-connected right knee disability.  In an October 2006 decision, the Board found that given the Veteran's symptomatology, fatigue, instability, locking, pain with prolonged standing, and functional limitation with weight bearing, and taking into account DeLuca v. Brown, 8 Vet.App. 202, 204-207 (1996) and 38 C.F.R. §§ 4.40 and 4.45, the service-connected right knee disability more nearly approximated the criteria for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, as contemplated by the 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

In accordance with the Board's October 2006 decision, in a December 2006 rating decision, the RO granted an increased rating of 20 percent for the service-connected traumatic chondromalacia patella, right knee, under Diagnostic Code 5258, effective from September 7, 2001.  

In a September 2008 rating decision, the RO granted a separate 10 percent rating for painful motion under Diagnostic Code 5003-5260, effective from February 27, 2008, and service-connected it as degenerative arthritis of the right knee.

Six years later, in a February 2014 rating decision, the RO determined that a clear and unmistakable error had been found in the September 2008 rating decision that granted a separate rating for degenerative arthritis, right knee, based on painful limitation of motion with arthritis, and proposed to discontinue the evaluation for that disability and combine it with the evaluation for traumatic chondromalacia, right knee.  The RO explained that a separate evaluation for the condition could not be granted because the symptoms of painful limitation of motion were already included with the 20 percent evaluation already assigned for the right knee.  See February 2014 rating decision.

In a subsequently submitted February 21, 2014 statement, the Veteran requested a personal hearing to present evidence and argument on the RO's proposal to reduce his overall rating from 50 percent to 40 percent based on the VA admission of CUE in the February 2008 rating decision that granted a separate 10 percent rating for arthritis.  See Veteran's February 21, 2014 statement.

In a February 27, 2014 letter, the RO informed the Veteran that his requested personal hearing had been scheduled for April 10, 2014.

In a March 29, 2014 letter, the Veteran indicated that he was submitting evidence to support his claim for an increased rating for his right knee disability, and also that he would be present on April 10, 2014 for his personal hearing.

On April 4, 2014, the Veteran received another letter from the RO, informing him that his pre-decisional hearing was scheduled for May 19, 2014.

In an April 10, 2014 hearing officer decision, service connection for a separate evaluation for degenerative arthritis, right knee was severed, effective June 30, 2014.  The hearing officer noted in the decision that a pre-decisional hearing was scheduled for the Veteran on April 10, 2014, but he did not attend the hearing, and they did not receive notification from the Veteran or his representative as to why he failed to attend the hearing.

In an April 23, 2014 statement, the Veteran reported that he was never afforded the pre-decisional hearing that he requested, and that he had been notified prior to the April 10, 2014 hearing that the hearing date had been rescheduled to May 19, 2014.  However, he also noted that as his overall rating had not been reduced, he was not sure if the May 19, 2014 hearing was still necessary.  At the end of his letter, he requested that the RO inform him if the May 19, 2014 hearing was still scheduled.  

The RO subsequently issued another statement dated April 10, 2014, reiterating its contention that the Veteran, without explanation, had failed to report for his April 10, 2014 pre-decisional hearing.  See April 10, 2014 Deferred Rating Decision.  The RO did not respond to the Veteran's inquiry as to whether the May 19, 2014 hearing was still scheduled.  

In a December 2015 rating decision, the RO re-characterized the Veteran's right knee disability as traumatic chondromalacia patella, right knee with degenerative arthritis and genu recurvatum, to include degenerative arthritis, right knee, and granted a 20 percent rating for the disability, under Diagnostic Code 5260-5258, effective September 27, 2001.

In this case, the RO did not properly adhere to the procedural requirements under 38 C.F.R. § 3.105(d) for severance of service connection degenerative arthritis, right knee.  Therefore, the procedural due process requirements of 38 C.F.R. 
§ 3.105(d) were not met.  As the RO's April 2014 action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105(d), the severance of service connection is found to have been void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998).  The Board thus concludes that service connection for degenerative arthritis, right knee is restored from the date of the severance. 

Increased Rating for Left Knee Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel  has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel  also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

September 1996 private treatment records show that the Veteran had developed pain in the left knee in the past six months without a history of injury.  The physical examination showed that the left knee was tender over the patellar tendon.  The diagnoses were bipartite patella and left knee patellar tendinitis.

A November 1996 VA examination report shows that the Veteran reported that he started to have problems with his left knee above and below the kneecap with pain on a daily basis approximately four months earlier.  The examination showed that the Veteran had tenderness above and below both kneecaps.  There was some
limitation of motion, which worsened after repetitive motion.  The diagnosis was bilateral chondromalacia.

An April 1997 VA outpatient treatment record shows that the Veteran had some degenerative joint disease beginning in the left knee.

On VA examination in July 2008, the was objective evidence of painful motion with grimacing, edema and effusion.  However, joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use testing.  No objective evidence of instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Range of motion was normal, with flexion to 140 degrees, with pain at 110 degrees.  Extension was full.  There was no evidence of instability.  

The Veteran was afforded another VA examination in May 2010.  Flexion of the left knee was 0 to 120 degrees with pain from 90 to 120 degrees with extension to zero (full).  The joint was painful on motion, but there was no additional loss of motion or function due to pain, fatigue weakness or lack of endurance following repetitive use or during flare-ups.  There was positive crepitus and positive point tenderness on the base of the patella.  There was no heat.  McMurray's and Lachman's were negative.  There was no evidence of edema, effusion, instability, weakness or abnormal movement.  There was guarding of movement as evidence of painful motion.  There was normal muscle strength.  There was positive lateral shoe wear pattern, which the examiner noted would indicate abnormal weight bearing.   There were no episodes of subluxation or dislocation.  There was positive weakness and stiffness with positive fatigability.  The examiner noted that an October 2009 MRI of the left knee showed moderate chondromalacia patella in lateral facet with evidence of previous lateral patellar retinacular tear, mild medial compartment degeneration, joint effusion, with no internal derangement, and mild proximal patellar tendinosis.  The diagnosis was degenerative joint disease, left knee.
In a May 2010 rating decision, the RO granted service connection for degenerative joint disease left knee.  An evaluation of 10 percent was assigned, under Diagnostic Code 5003, effective November 5, 2009.

The Veteran was afforded another VA examination in September 2013.  The Veteran complained of constant/daily bilateral knee pain (4/10), worse (7/10) with activity such as walking, climbing stairs and kneeling.  He also complained of left leg stiffness after sitting for more than 30 minutes.  His pain was relieved with rest and ice.  He reported that he rarely experienced swelling, and that it usually occurred below the patella, without redness or heat.  He also reported grinding and crunching with movement, without locking or giving out.

On physical examination, flexion was to 120 degrees, with pain at 90 degrees.  Extension was normal, with no pain.  After repetitive use testing, there was functional impairment in that the Veteran experienced less movement than normal, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  However, there was no additional limitation of motion after repetitive use testing.  There was tenderness or pain on palpation.  Muscle strength testing was normal and there was no evidence of instability.  The examiner also noted that there was a small amount of swelling on the posterior aspect of the left knee secondary to a Baker's cyst.  It was also noted that the Veteran regularly used a cane due to his bilateral hip and knee pain.  There was X-ray evidence of degenerative arthritis, but no evidence of patellar subluxation, and no evidence of any acute fracture or dislocation.  The examiner diagnosed degenerative joint disease of the left knee with evidence of patellar tendinosis and Baker's cyst.  

In an October 2013 rating decision, the RO granted service connection for degenerative joint disease with patella tendonitis left knee.  An evaluation of 10 percent was assigned, under Diagnostic Code 5263, effective September 27, 2013.  The RO also granted service connection for limitation of flexion, left knee, with an evaluation of 10 percent, under Diagnostic Code 5003-5260, effective September 27, 2013.

In a June 2014 rating decision, the RO found that a clear and unmistakable error was found in the October 2013 rating decision that granted a separate 10 percent evaluation for degenerative joint disease with patella tendonitis, left knee and a separate 10 percent rating for limitation of flexion, left knee because the issue of left knee arthritis was already separately service-connected as degenerative joint disease, left knee.  The RO proposed to discontinue these separate evaluations. 


A September 2014 private examination (DBQ) shows that the Veteran was diagnosed with a bilateral knee strain, tendonitis, a meniscal tear, osteoarthritis, instability, PFS and cartilage restoration surgery.  He reported that all ambulation caused pain.  The examiner concluded that the Veteran demonstrated flexion of "30%" and extension 0, bilaterally.  The report also showed evidence of genu recurvatum of both knees.

The Veteran was afforded his most recent VA examination in April 2015.  He reported chronic pain in both knees (R>L), described as a constant ache (7/10)
that was worse with weight bearing activity, walking, stairs, and sitting for long periods of time.  He reported that he avoided squatting and kneeling and claimed that he fatigued more easily and had less endurance.  He also reported wearing a bilateral knee brace and using a cane for ambulating outside of the house.  He reported obtaining pain relief with NSAIDs, ice and rest.  He was living alone and was independent in activities of daily living, but had trouble with some chores around the home such as gardening.  He also reported that he limited driving for long periods of time.

On physical examination, range of motion was slightly limited, with flexion to 130 degrees, and extension limited by 10 degrees.  There was evidence of pain with weight bearing, tenderness or pain on palpation and objective evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive use testing, and pain, fatigue and lack of endurance caused functional loss after three repetitions.  However, the examiner concluded that it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  Muscle strength testing was normal and there was no muscle atrophy or ankylosis.  The examiner also noted that there was no history of recurrent subluxation or instability or recurrent effusion for the left knee, and there was no evidence of instability at that time.  Additionally, the examiner noted that the Veteran had a meniscus (semilunar cartilage) condition of the right knee, which caused frequent episodes of joint locking and joint pain, but there was no indication of such a condition in the left knee.

In a June 2015 rating decision, the RO recharacterized the service-connected degenerative joint disease with patella tendonitis, left knee as genu recurvatum, and continued a 10 percent evaluation, under Diagnostic Code 5263, effective from September 27, 2013.  The RO noted that since the issuance of the June 2015 rating decision, the Veteran had submitted a private examination report (DBQ), which showed evidence of genu recurvatum of the left knee.  A May 2015 VA opinion confirmed that this finding was at least as likely as not related to the Veteran's service-connected left knee condition.  The RO noted further that a review of the basis for the original grant of degenerative joint disease with patella tendonitis, left knee found that the grant was based on Diagnostic Code 5263,which is the diagnostic code to rate genu recurvatum.  Therefore, the RO was interpreting this as a mischaracterized grant of genu recurvatum, which was now confirmed by two examinations.  The RO confirmed and continued the separate 10 percent rating, and reversed the proposal to sever based on Diagnostic Code 5263, and as noted above, re-characterized the disability as genu recurvatum, left knee (formerly coded as degenerative joint disease with patella tendonitis, left knee).

With regard to the separate rating for limitation of flexion, left knee, the RO severed service connection, effective August 31, 2015, based on a finding that continuing the separate evaluation would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.  In this regard, the Ro noted that the evidence did not show that the Veteran had compensable limitation of flexion to warrant a separate rating under the diagnostic code for limitation of flexion (DC 5260).  Furthermore, the painful motion he experienced was already contemplated in his separately service-connected condition of degenerative joint disease of the left knee.  

Finally, the RO noted that the evaluation for the Veteran's degenerative joint disease of the left knee was previously assigned under Diagnostic Code 5257 (internal derangement of the knee) based on mild instability.  However, VA examinations in May 2010, September 2013 and April 2015 do not document instability of the left knee.  Therefore, the RO found that the most appropriate diagnostic code for evaluation of the left knee degenerative joint disease is Diagnostic Code 5003 (degenerative arthritis).  As such, the RO continued the 10 percent rating for degenerative joint disease, left knee, under Diagnostic Code 5003, effective from November 5, 2009.

The Veteran is currently in receipt of a 10 percent rating for degenerative joint disease, left knee, under Diagnostic Code 5003, effective from November 5, 2009.  He is also currently in receipt of a separate 10 percent rating for genu recurvatum, left knee (previously coded as degenerative joint disease with patella tendonitis, left knee), under Diagnostic Code 5263, effective from September 27, 2013.

The Board notes that the 10 percent rating currently assigned under Diagnostic Code 5263 is the highest rating available under this diagnostic code.  

Furthermore, the Board finds that there is no basis to assign a rating in excess of 10 percent under Diagnostic Codes 5003 at any time during the appeal.  In this regard, there is no evidence of record showing flexion limited to 30 degrees or extension limited to 15 degrees, even with consideration of pain.  Moreover, as there is no evidence of ankylosis of the left knee, recurrent subluxation or lateral instability, tibia or fibula impairment, dislocated semilunar cartilage or removal of the semilunar cartilage of the left knee, a separate rating under Diagnostic Codes 5256-5259 or 5262 is not warranted.  

The Board also finds that a rating in excess of 10 percent is not warranted for any period on appeal under DeLuca.  The Veteran has consistently complained of chronic, severe pain in the left knee throughout the appeal period.  Nevertheless, on examination in July 2008, there was no additional loss of motion found, and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use testing.  On examination in May 2010, the left knee joint was painful on motion, but there was no additional loss of motion or function due to pain, fatigue weakness or lack of endurance following repetitive use or during flare-ups.  The range of motion findings given by the private examiner in September 2014 do not provide the information needed to rate the Veteran's disability under the rating criteria for limitation of motion.  The April 2015, the examiner concluded that it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  The Board notes however, that the Veteran was able to perform forward flexion to 130 degrees, which is almost normal, even with pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Furthermore, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent rating which was essentially assigned for painful motion.  Moreover, even with consideration of pain, range of motion of the left knee has not been nearly reduced enough to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that a rating in excess of 10 percent, based on functional impairment, is also not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59.


ORDER

Reduction of the separate 10 percent evaluation for degenerative arthritis of the right knee was not proper, and restoration of the benefit is granted.

An increased rating for a left knee disability is denied.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has reported that he has been unemployable due to his service-connected disabilities since September 2000.  Service connection has been established for multiple disabilities, including most recently, an unspecified depressive disorder (previously rated as dysthymic disorder with anxiety disorder), effective May 25, 2015.  See December 2015 rating decision.  The combined rating as of May 25, 2015 was 60 percent.  As such, he does not currently meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  However, the Board has found in this decision that the Veteran's service connected rating for degenerative arthritis, right knee should be restored.  The restoration of this rating will cause another increase the Veteran's combined disability rating.  As such, it is possible that the Veteran may meet the schedular criteria for a TDIU.  Even if the Veteran does not meet the schedular criteria for entitlement to TDIU, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The July 2008 VA examiner noted that the Veteran retired from the U.S. Postal Service in September 2000 after 24 years.  He had been walking for 12 years from 1977-1989.  He held a desk job as a supervisor for two years from 1989-2000, as well as other jobs.  He also went to school for accounting and worked for one year as an accountant (desk job) from November 2000 to November 2001.  He left that job for a better position with Waste Management, where he worked from November 2001 to 2003.  He resigned when the company relocated to New Haven and he chose not to commute.  The examiner opined that the Veteran would have much difficulty with a job that required standing or excessive walking, and a job that requires sitting would have to be limited due to the increased pain with flexion of the left extremity.  

The March 2013 VA examiner opined that the Veteran would be unable to maintain or secure employment that involved prolonged walking, standing, climbing stairs, lifting, bending or kneeling, but he would be at least as likely able to maintain sedentary employment in regards to service-connected right knee degenerative joint disease.

The July 2013 VA examiner opined that the Veteran would no longer be able to perform the type of work he did as a postal worker, which required prolonged walking and standing, due to his bilateral hip and knee conditions, but that he would be able to secure and maintain sedentary employment with his bilateral hip conditions.

In September 2013, a VA Nurse Practitioner who conducted the VA examination opined that the Veteran would have trouble securing gainful employment with a physical or sedentary job because of chronic pain that is worse with increased activity and sitting for long periods of time.  In a May 2015 opinion, the same Nurse Practitioner from September 2013 opined that the Veteran would have trouble securing gainful employment with a physical or sedentary job because of chronic bilateral knee pain that is worse with increased activity, walking, standing and sitting for long periods of time.

In a June 2015 report from the Director of Compensation Services, regarding whether the Veteran is entitled to a TDIU on an extraschedular basis, the Director concluded that the objective medical evidence does not show that the Veteran is unable to perform sedentary employment due solely to his service-connected bilateral knee disabilities.  The Director noted that the Veteran reported that he was is unable to work due to his bilateral knee impairment and a non-service connected psychiatric problem.  However, the Board notes that subsequent to the June 2015 report from the Director of Compensation Services, as noted above, the Veteran was granted service connection for an unspecified depressive disorder (previously rated as dysthymic disorder with anxiety disorder).  See December 2015 rating decision.  

There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work. In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

The Board also notes that because the restoration of service connection for degenerative arthritis of the right knee will have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, obtain and associate with the claims file all relevant VA and private medical records dated since December 2015.

2.  Then, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c. If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


